Exhibit 10.1
Execution Copy
 
FIRST AMENDMENT TO THE AMENDED AND RESTATED SERIES 2002-A
SUPPLEMENT TO THE MASTER LEASE RECEIVABLES
ASSET-BACKED FINANCING FACILITY AGREEMENT
 
FIRST AMENDMENT TO THE AMENDED AND RESTATED SERIES 2002-A SUPPLEMENT TO THE
MASTER LEASE RECEIVABLES ASSET-BACKED FINANCING FACILITY AGREEMENT (this “First
Amendment”), made as of August 30, 2007, is entered into by and among MARLIN
LEASING CORPORATION (“MLC”), individually, and as the Servicer, MARLIN LEASING
RECEIVABLES CORP. II (“MLRC”), as the Obligors’ Agent, MARLIN LEASING
RECEIVABLES II LLC, as the Obligor, JPMORGAN CHASE BANK, N.A. ("JPMorgan"), as
the Agent, and WELLS FARGO BANK, N.A. (“Wells Fargo”), as the
Trustee.  Capitalized terms used and not otherwise defined herein shall have the
meanings given to such terms in the Amended and Restated Series 2002-A
Supplement (as defined below).
 
R E C I T A L S
 
WHEREAS, MLC, in its capacity as the Servicer, MLRC, in its capacity as the
Obligors’ Agent, and Wells Fargo, in its capacity as Trustee, entered into that
certain Master Lease Receivables Asset-Backed Facility Agreement, dated as of
April 1, 2002 (such agreement as amended, modified, restated, replaced, waived,
substituted, supplemented or extended, the “Master Agreement”), which Master
Agreement was amended and supplemented by the Series 2002-A Supplement to the
Master Agreement, dated as of April 1, 2002, among the parties hereto (the
“Original Series 2002-A Supplement”), which Original Series 2002-A Supplement
was amended and restated by that certain Amended and Restated Series 2002-A
Supplement dated as of March 15, 2006 among the parties hereto (the “Amended and
Restated Series 2002-A Supplement” and, together with the Note Purchase
Agreement, the “Agreements”); and
 
WHEREAS, the parties here to desire to amend the Agreements in certain respects
as provided herein;
 
NOW, THEREFORE, based upon the above Recitals, the mutual premises and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:
 
SECTION 1.  Amendment to Amended and Restated Series 2002-A Supplement.
 
(a)           The following defined terms are hereby added to Section 2.01 to
read as follows:
 
"61 to 90 Day Delinquency Ratio for BCAP Loans" means, as of the end of any
Collection Period, the percentage equivalent of a fraction, the numerator of
which is equal to the sum of (x) the aggregate Contract Balance Remaining of all
Contracts which are BCAP Loans included in the Servicer's servicing portfolio as
to which any Scheduled Payment (or part thereof in excess of 10% of such
Scheduled Payment) is delinquent 61 or more days, but no Scheduled Payment (nor
part thereof in excess of 10% of such Scheduled Payment) is delinquent more than
90 days, and which is not a Charged-Off Contract as of the end of such
Collection Period plus (y) the aggregate Contract Balance Remaining of all
Contracts which are BCAP Loans included in the Servicer's servicing portfolio
which were Restructured during such Collection Period and the two preceding
Collection Periods, and the denominator of which is the aggregate Contract
Balance Remaining of all Contracts which are BCAP Loans included in the
Servicer's servicing portfolio as of (i) during the Revolving Period, the end of
the second preceding Collection Period and (ii) during the Amortization Period,
the beginning of such Collection Period.
 
“BCAP Amortization Event” means the occurrence of either of the following: (a)
at any time, the Three-Month Rolling Average 61 to 90 Day Delinquency Ratio for
BCAP Loans exceeds 1.25%, or (b) at any time, the Three-Month Rolling Average
BCAP Charged-Off Ratio exceeds 2.5%.
 
"BCAP Charged-Off Ratio" means, as of the end of any Collection Period, twelve
(12) times the percentage equivalent of a fraction (i) the numerator of which is
equal to the excess of (a) the sum of the aggregate of Marlin's net investment
(calculated in accordance with GAAP) in all BCAP Loans included in the
Servicer's servicing portfolio which would have first satisfied the definition
of Charged-Off Contracts (assuming that such definition applied to such BCAP
Loans) during such Collection Period, over (b) the sum of all recoveries during
such Collection Period for BCAP Loans included in the Servicer's servicing
portfolio and (ii) the denominator of which is equal to the aggregate
undiscounted scheduled periodic payments on all BCAP Loans included in the
Servicer's servicing portfolio as of (x) during the Revolving Period, the end of
the third preceding Collection Period and (y) during the Amortization Period,
the beginning of such Collection Period.
 
“BCAP Loan” means any “business capital” or other term loan (as distinct from a
loan originated specifically to acquire or finance a particular item or items of
equipment).  For the avoidance of doubt, the defined term “Contract” shall
include BCAP Loans.
 
“Collateral” means, with respect to any BCAP Loan, all property securing such
BCAP Loan or otherwise supporting payment thereof, including without limitation
all property pledged by the related User or guarantor to secure the payment of
such BCAP Loan, all guaranties, security agreements, UCC financing statements
and other documents or agreements executed in connection with such BCAP Loan.
 
“Maximum BCAP Loan Amount” means, as of any date of determination, 10% percent
of the Contract Principal Balance of all Eligible Contracts in the Series 2002-A
Trust Estate; provided however that the Maximum BCAP Loan Amount shall be $25
million until the earlier of (a) February 15, 2008 or (b) the inclusion of a
BCAP Loan in a term securitization.


(b)           The following definitions in Section 2.01 of the Amended and
Restated Series 2002-A Supplement are hereby amended and restated in their
entirety as follows:
 
"Charged-Off Ratio" means, as of the last day of any Collection Period, twelve
(12) times the percentage equivalent of a fraction the numerator of which is
equal to the excess of (x) the aggregate Contract Principal Balance as of the
end of such Collection Period of, plus any related Servicer Advances made with
respect to, all Series 2002-A Contracts which became Charged-Off Contracts
during such Collection Period, plus the aggregate Contract Principal Balance of
any Delinquent Contracts which were removed from the Series 2002-A Trust Estate
in exchange for Substitute Contracts during such Collection Period, over (y) the
sum of all Recoveries received during such Collection Period with respect to the
Series 2002-A Contracts, and the denominator of which is equal to the aggregate
Contract Principal Balance of all Series 2002-A Contracts as of (i) during the
Revolving Period, the end of the third preceding Collection Period and (ii)
during the Amortization Period, the beginning of such Collection Period.  For
the avoidance of doubt, the Contract Principal Balance of BCAP Loans which are
Delinquent Contracts which are repurchased or substituted pursuant to Section
5.10 hereof shall not be included in the calculation of Charged-Off Ratio.
 
"Eligible Contract" means a Series 2002-A Contract which:
 
(a)    (i) is with a User whose billing address is in the United States or its
territories and possessions and requires (A) all payments under such Contract to
be made in United States dollars and (B) all Equipment or Collateral, if any,
relating to such Contract be held in the United States and (ii) is with a User
who, if a natural person, is a resident of the United States with legal capacity
to contract or, if a corporation or other business organization, is organized
under the laws of the United States, or any political subdivision thereof and
has its chief executive office in the United States;
 
(b)    has not had any of its terms, conditions or provisions amended, modified
or waived other than in compliance with the Credit and Collection Policy and has
not been Restructured at any time;
 
(c)    in the case of any Series 2002-A Contract other than a BCAP Loan,
constitutes "chattel paper" within the meaning of §§ 9-102(11) and 9-102(78) of
the UCC of all applicable jurisdictions and there is only one original of such
Contract (bearing the original signature of an employee of Marlin, together with
the facsimile copy of the signature of the User or the original signature of the
User) that constitutes "chattel paper" for purposes of the Delaware, New York,
New Jersey and Nevada UCC and in the case of a BCAP Loan, constitutes a "general
intangible" within the meaning of the UCC of all applicable jurisdictions;
 
(d)    was originated in accordance with, and does not contravene, any
applicable federal, state and local laws, and regulations thereunder (including,
without limitation, any law, rule and regulation relating to truth in lending,
fair credit billing, fair credit reporting, equal credit opportunity, fair debt
collection practices and privacy) and with respect to which no part of such
Contract is in violation of any applicable law, rule or regulation;
 
(e)    was originated or purchased without recourse in compliance with, and
satisfies in all material respects all applicable requirements of, the Credit
and Collection Policy;
 
(f)    is not a Government Contract which has the United States or any of its
agencies or instrumentalities as the User;
 
(g)    as of the related Pledge Date, is not a Delinquent Contract;
 
(h)    either (x) in the case of a Series 2002-A Contract other than a BCAP Loan
 
(i)    (i) contains "hell or high water" provisions requiring the related User
to assume all risk of loss or malfunction of the related Equipment, (ii)
requires the related User to pay all expenses in connection with the
maintenance, repair, insurance and taxes, together with all other ancillary
costs with respect to the related Equipment and (iii) makes the related User
absolutely and unconditionally liable for all payments required to be made
thereunder, without any right of set-off, counterclaim, or other defense (other
than the discharge in bankruptcy of such related User) and without any right to
prepay the Contract or any contingencies tied to the Obligor or (y) in the case
of a BCAP Loan, makes the related User absolutely and unconditionally liable for
all payments required to be made thereunder, without any right of set-off,
counterclaim, or other defense (other than the discharge in bankruptcy of such
related User) and requires a security interest in all Collateral purchased with
the proceeds of the BCAP Loan;
 
(j)    is payable in substantially level monthly or quarterly rental payments
calculated at a fixed yield;
 
(k)    creates a valid and enforceable security interest (or, in the case of a
"true lease", a valid ownership interest) in favor of the Transferor in the
related Equipment or Collateral, and such Equipment or Collateral has not been
the subject of loss or damage;
 
(l)    together with the Equipment relating thereto, if any, was the subject of
a valid sale and assignment from the Transferor with good title transferred to
the Obligor thereby and is free and clear of any Liens, other than the claims
arising pursuant to this Series 2002-A Supplement and Master Agreement and the
other documents relating to this transaction; provided, however, that nothing in
this paragraph (k) shall prevent or be deemed to prohibit the Transferor from
suffering to exist upon such Contract any Lien for federal, state, municipal or
other local taxes if such taxes shall not at the time be due and payable or if
the Transferor shall concurrently be contesting the validity thereof in good
faith by appropriate proceedings that have stayed enforcement thereof and shall
have set aside on its books adequate reserves with respect thereto,
 
(m)    is in full force and effect in accordance with its terms and contains
enforceable provisions such that the rights and remedies of the holder thereof
shall be adequate for realization against the Equipment or Collateral, as
applicable, thereunder and of the benefits of any security granted thereunder;
 
(n)    does not provide for the substitution, exchange, or addition of any other
items of Equipment or Collateral pursuant to such Contract which would result in
any reduction or extension of payments due thereunder;
 
(o)    by its terms is due and payable in full on or within 72 months of the
applicable Pledge Date, except in the case of the BCAP Loan, which by its terms
is due and payable in full on or within 36 months of the applicable Pledge Date;
 
(p)    arises under a Contract in substantially the form of one of the form
contracts set forth in Exhibit E hereto or otherwise approved by the Agent and
the Series Support Provider in writing, which is in full force and effect and
constitutes the legal, valid and binding obligation of the related User
enforceable against such User in accordance with its terms subject to no offset,
counterclaim or other defense (other than the discharge in bankruptcy of such
User);
 
(q)     (i) does not preclude the pledge, transfer or assignment thereof, (ii)
does not require the consent of the User to the pledge, assignment or transfer
thereof, and (iii) does not contain a confidentiality provision that purports to
restrict the ability of the Trustee to exercise its rights under the Series
2002-A Related Documents with respect thereto, including, without limitation,
its right to review the Contract;
 
(r)    was (i) originated or purchased by the Transferor in the ordinary course
of its business, (ii) approved and purchased or funded in the ordinary course of
the Transferor's business, and (iii) originated by a Transferor eligible under
the Credit and Collection Policy;
 
(s)    is with a User that, as of the Contract's Pledge Date, is not the User
with respect to any Charged-Off Contract, and is not and has never been a
Charged-Off Contract;
 
(t)    the inclusion of which in the Series 2002-A Trust Estate would not
require the registration of the Obligor or of the Series 2002-A Trust Estate as
an "investment company" under the Investment Company Act of 1940, as amended;
 
(u)    the addition of which to the Series 2002-A Trust Estate would not result
in the Weighted Average Life to exceed 2.5 years;
 
(v)    (x) in the case of a Series 2002-A Contract other than a BCAP Loan, if
the Original Equipment Cost of the Equipment related to such Contract is valued
at greater than $25,000, is secured by a first priority perfected security
interest in such Equipment in favor of Marlin or (y) in the case of a BCAP Loan,
the BCAP Loan is secured by a first priority perfected security interest in such
Collateral in favor of Marlin (in each case, which security interest has been
validly assigned to the Transferor by Marlin, to the Obligor by the Transferor
and to the Trustee by the Obligor);
 
(w)    relates to Equipment, if any, which (i) is not a vehicle or other type of
equipment which is subject to a certificate of title or other similar titling
statute and (ii) to the best of the Servicer's knowledge, has not suffered any
damage or loss;
 
(x)    has a Contract Principal Balance which is less than or equal to $200,000;
provided, that, if such Contract is a BCAP Loan, such Contract has a Contract
Principal Balance which is less than or equal to $50,000;
 
(y)    was not selected by the Transferor from the Transferor's pool of leases
or loans in a manner adverse to the Series 2002-A Noteholders;
 
(z)    arises under a lease, loan or financing contract, is not currently under
any sub-lease agreement, and does not permit any sub-leasing of the related
Equipment or Collateral;
 
(aa)    is one as to which all parties to the Contract have satisfied all
obligations to be required to be fulfilled by such parties as of the related
Pledge Date;
 
(bb)    is, and has been, at all times, a legal, valid and binding payment
obligation of the User, enforceable in accordance with its terms;
 
(cc)    the User of which is not an Affiliate of the Transferor, the Servicer or
any Obligor;
 
(dd)    has been accounted for on the Transferor's books as sold to the Obligor;
 
(ee)    is not subject to, nor with respect to which has there been asserted,
any litigation or any right to rescission, set off, counterclaim or other
defense of the User;
 
(ff)    as to which the related User has been directed to make payment only to
the Lockbox Account at the Lockbox Bank;
 
(gg)    as to which the related Equipment, where applicable, has been delivered
to, and accepted by, the related User;
 
(hh)    if such Contract is a "true lease", the Equipment is owned by the
Obligor free and clear of all other liens;
 
(ii)    in the case of a Series 2002-A Contract other than a BCAP Loan, if such
Contract was originated by a third party and acquired by the Transferor, and if
the Original Equipment cost related thereto exceeded $25,000, a UCC-1 financing
statement was filed against the related User in the appropriate jurisdiction by
the originator thereof and a UCC-3 assignment was filed assigning the original
UCC-1 to the Transferor; and
 
(jj)    if such Contract is a BCAP Loan, the first Scheduled Payment has been
remitted to the Transferor by the User prior to the Pledge Date.
 
“Maximum Series Limit” means $175,000,000.
 
“Overconcentration Amount” means an amount, at any time, equal to the sum of (i)
the aggregate User Concentration Amount for all Users, (ii) the aggregate State
Concentration Amount for all States, (iii) the Equipment Concentration Amount,
(iv) the aggregate Broker/Vendor Concentration Amounts for all Brokers and
vendors, (v) the Government Concentration Amount, (vi) the Quarterly Payment
Concentration Amount, (vii) the Broker Concentration Amount and (viii) the
aggregate Contract Principal Balance of BCAP Loans which exceeds the Maximum
BCAP Loan Amount.
 
(c)           With respect to the Series 2002-A Notes issued pursuant to the
Amended and Restated Series 2002-A Supplement, the following sentence is hereby
added to the definition of “Contract” in Section 1.01 of the Master Agreement:
“For the avoidance of doubt, the defined term “Contract” shall include BCAP
Loans.”
 
(d)           The word “or” is hereby added to the end of Section 5.01(z) of the
Amended and Restated Series 2002-A Supplement.
 
(e)           The following Section 5.10 is hereby added to Article V of the
Amended and Restated Series 2002-A Supplement to read as:
 
“Section 5.10                                Consequences of a BCAP Amortization
Event.  Upon the occurrence of a BCAP Amortization Event, no additional BCAP
Loans may be pledged by the Obligor to the Series 2002-A Trust
Estate.  Additionally, Marlin and the Obligor shall repurchase all BCAP Loans
within 60 days of the occurrence of a BCAP Amortization Event.  After such 60
day period, BCAP Loans shall not be Eligible Contracts.”
 
(f)           The following Section 5.11 is hereby added to Article V of the
Amended and Restated Series 2002-A Supplement to read as:
 
“Section 5.11                                BCAP Loan Substitution and
Repurchase.  Marlin or the Obligor, in their sole discretion, may repurchase or,
pursuant to Section 6.16 of the Master Agreement, substitute any BCAP Loan which
is past-due or has become a Delinquent Contract or Charged-Off Contract;
provided, however, that the aggregate Contract Principal Balance of all BCAP
Loans which are repurchased (other than as required by Section 5.10) or
substituted in any calendar quarter may not exceed $150,000 without the written
consent of the Agent.”
 
(g)           The documents attached hereto as Exhibit A, shall be added to
Exhibit E of the of the Amended and Restated Series 2002-A Supplement.
 
SECTION 2.  Supplement in Full Force and Effect as Amended.  Except as
specifically amended hereby, all provisions of the Amended and Restated Series
2002-A Supplement shall remain in full force and effect. After this First
Amendment becomes effective, all references to “hereof,” “herein,” or words of
similar effect referring to the Amended and Restated Series 2002-A Supplement
shall be deemed to mean the Amended and Restated Series 2002-A Supplement as
amended hereby. This First Amendment shall not constitute a novation of the
Amended and Restated Series 2002-A Supplement, but shall constitute an amendment
thereof. This First Amendment shall not be deemed to expressly or impliedly
waive, amend or supplement any provision of the Amended and Restated Series
2002-A Supplement other than as set forth herein.
 
SECTION 3.  Representations.  Each of the parties hereto represent and warrant
as of the date of this First Amendment as follows: (a) the execution, delivery
and performance by it of this First Amendment are within its powers and have
been duly authorized; (b) this First Amendment has been duly executed and
delivered by it; and (c) this First Amendment constitutes its legal, valid and
binding obligation enforceable against it in accordance with its terms, except
as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally or by general principles of equity.
 
SECTION 4.  Waiver of Notice.  Each of the parties, by its execution of this
First Amendment, waives any prior notice pursuant to Section 7.05(d) of the
Amended and Restated Series 2002-A Supplement and any and all other notice
provisions contained within the documents executed in connection with the
issuance of the Series 2002-A Note.
 
SECTION 5.  Miscellaneous.
 
(a)  This First Amendment may be executed in any number of counterparts
(including by facsimile), and by the different parties hereto on the same or
separate counterparts, each of which shall be deemed to be an original
instrument but all of which together shall constitute one and the same
agreement.
 
(b)  The descriptive headings of the various sections of this First Amendment
are inserted for convenience of reference only and shall not be deemed to affect
the meaning or construction of any of the provisions hereof.
 
(c)  This First Amendment may not be amended or otherwise modified except as
provided in the Amended and Restated Series 2002-A Supplement.
 
(d)  The failure or unenforceability of any provision hereof shall not affect
the other provisions of this First Amendment.
 
(e)  Whenever the context and construction so require, all words used in the
singular number herein shall be deemed to have been used in the plural, and vice
versa, and the masculine gender shall include the feminine and neuter and the
neuter shall include the masculine and feminine.
 
(f)  This First Amendment represents the final agreement between the parties and
may not be contradicted by evidence of prior, contemporaneous or subsequent oral
agreements between the parties. There are no unwritten oral agreements between
the parties.
 
(g)  THIS FIRST AMENDMENTSHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF
THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS WITHOUT
TAKING INTO ACCOUNT THE CONFLICT OF LAWS PRINCIPLES OF ANY JURISDICTION.
 
[The Remainder Of This Page Is Intentionally Left Blank]
 


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have caused this First Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
 
MARLIN LEASING CORPORATION, in its individual capacity and as Servicer
 

By:
___________________________

  Name:  Lynne Wilson

 
Title:     Senior Vice President





MARLIN LEASING RECEIVABLES CORP. II, as the Obligors’ Agent
 

By:
___________________________

  Name:  Lynne Wilson

 
Title:     Vice President


 
MARLIN LEASING RECEIVABLES II LLC, as the Obligor


 
By:MARLIN LEASING RECEIVABLES CORP. II, as Managing Member

 

By:
___________________________

  Name:  Lynne Wilson

 
Title:     Vice President


--------------------------------------------------------------------------------


 
JPMORGAN CHASE BANK, N.A., as Agent


By:
___________________________

  Name:  

 
Title:    



WELLS FARGO BANK, N.A., as Trustee



By:
___________________________

  Name:  

 
Title:    




--------------------------------------------------------------------------------



Exhibit A
 
The following documents are hereby added to Exhibit E of the of the Amended and
Restated Series 2002-A Supplement.